717 S.E.2d 371 (2011)
STATE of North Carolina
v.
Henry Eugene BROWN.
No. 218A11.
Supreme Court of North Carolina.
August 25, 2011.
Kristen L. Todd, Assistant Appellate Defender, for Brown, Henry Eugene.
Jane Rankin Thompson, Assistant Attorney General, for State of North Carolina.
Michael Bonfoey, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendant on the 3rd of June 2011 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference, this the 25th of August 2011."
Accordingly, the new brief of the Defendant shall be filed with this Court not more than 30 days from the date of certification of this order.